 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   JESSICA DAILEY,                                    Case No. 1:20-cv-01407-AWI-SAB
10                          Plaintiff,                  ORDER RE STIPULATION FOR
                                                        CONTINUANCE OF PLAINTIFF’S
11                  v.                                  MOTION TO COMPEL DEFENDANT TO
                                                        PROVIDE SUPPLEMENTAL RESPONSES
12   LINKUS ENTERPRISES, LLC,                           AND PRODUCTION TO PLAINTIFF’S
                                                        REQUST FOR PRODUCTION OF
13                          Defendants.                 DOCUMENTS TO DEFENDANT LINKUS
                                                        ENTERPRISES, LLC, SETS ONE AND
14                                                      TWO, UNDER LOCAL RULE 251
15

16            On May 10, 2021, Plaintiff filed a motion to compel Defendant to provide
17   supplemental responses and production of Plaintiff’s request for production of documents to
18   Defendant LinkUs Enterprises, LLC, sets one and two, under Local Rule 251. On May 21,
19   2021, a stipulation was filed to continue the hearing on the motion.
20            Pursuant to the stipulation of the parties and finding good cause, IT IS HEREBY
21   ORDERED that the hearing set for June 2, 2021, is CONTINUED to June 30, 2021, at 10:00
22   a.m. in Courtroom 9.
23

24   IT IS SO ORDERED.
25
     Dated:     May 21, 2021
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28


                                                    1
